In a child protective proceeding pursuant to Family Court Act article 10, Ebony G. appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Shelton, J), dated January 10, 2000, as, after a hearing, found that she neglected the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner made out a prima facie case of neglect against the appellant by introducing evidence that the injury that the child suffered normally would not have occurred absent her act or omission, and that she was the child’s caretaker at the time the injury occurred (see Family Ct Act § 1046 [a] [ii]; Matter of Raymond C., 151 AD2d 388 [1989]; cf Matter of Sharonda S., 301 AD2d 532 [2003]; Matter of New York City Dept, of Social Servs. [H. & J. Children] v Carmen J., 209 AD2d 525 [1994]). In response, the appellant failed to rebut this evidence of parental culpability (see Matter of Philip M., 82 NY2d 238 [1993]; cf. Matter of Sharonda S., supra at 533). Accordingly, the court properly found that she neglected the child (see Family Ct Act § 1012 [f] [i] [B]).
A review of the record reveals that the appellant was afforded the effective assistance of counsel (see Family Ct Act § 262 [a] [i]; Matter of Matthew C., 300 AD2d 394 [2002]). Florio, J.P., Friedmann, H. Miller and Mastro, JJ., concur.